            Case 21-01607-LA7               Filed 08/19/21          Entered 08/19/21 15:31:22           Doc 21      Pg. 1 of 1
CSD 2014 [12/01/16]
Name, Address, Telephone No. & I.D. No.

CORINA R. PANDELI, SBN 283054
TRIAL ATTORNEY
OFFICE OF THE UNITED STATES TRUSTEE
880 Front Street, Suite 3230
San Diego, CA 92101
(619) 557-5013

                    UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF CALIFORNIA
                    325 West F Street, San Diego, California 92101-6991

In Re

MICHAEL JEFFREY MORTON and KRISTEN LEONA MORTON,                                        BANKRUPTCY NO. 21-01607-LA7


Tax I.D. (EIN#):                                /S.S.#: XXX-XX-             Debtor.



                                UNITED STATES TRUSTEE’S NOTICE OF HEARING AND MOTION

TO THE DEBTOR, ALL CREDITORS AND OTHER PARTIES IN INTEREST:

       You are hereby notified that on September 23, 2021                            , at 2:00 p .m., in Department 2 ,
Room 118 , of the Jacob Weinberger United States Courthouse, located at 325 West F Street, San Diego, California
92101-6991, there will be a hearing regarding the Motion of the United States Trustee for [check the appropriate box]:


           Dismissal of a chapter 7, 11 or 12 case;



           Conversion of a chapter 7, 11 or 12 case



           Other [specify the nature of the matter]:




        If not required to be attached, a set of the moving papers will be provided, upon request, by the undersigned or may
be inspected at the office of the Clerk.

         Any opposition or other response to the motion must be served upon the undersigned and the original and one copy
of such papers with proof of service must be filed with the Clerk of the U.S. Bankruptcy Court at 325 West F St., San Diego,
California 92101-6991, not later than fourteen (14)1 days from the date of service.

DATED: August 19, 2021
                                                                          /s/ Corina R. Pandeli
                                                                           Attorney for the United States Trustee

1
    Depending on how you were served, you may have additional time for response. See FRBP 9006.


CSD 2014
